           Case 1:17-cr-00118-KPF Document 270 Filed 09/21/20 Page 1 of 2
                                            U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York



 MEMO ENDORSED
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       September 21, 2020

BY ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

      Re: United States v. Akanilli Dekattu, 17 Cr. 118 (KPF)

Dear Judge Failla:

       The Government respectfully requests an adjournment of the status conference in this case.
On May 18, 2020, the Court held a status conference via teleconference in this matter and
scheduled another status conference for August 4, 2020. On August 4, 2020, the Court granted
the defendant’s request to adjourn the status conference to September 25, 2020. The defendant’s
request, filed on August 3, 2020, noted that the defendant had a state-court appearance in his
underlying state case scheduled for September 21, 2020.

        The undersigned attorney is now unavailable for a status conference on September 25,
2020. I am a former law clerk for Justice Ruth Bader Ginsburg and I will be participating in
memorial events for her in Washington, DC. The defendant has consented to an adjournment, and
also informed the Government that the defendant’s state-court conference was adjourned to
November 23, 2020. Accordingly, the parties respectfully request that the Court adjourn the status
conference in this case. The parties are willing to appear at the next time available for the Court,
or are willing to wait until after the defendant’s state-court conference on November 23, 2020, at
the Court’s direction. I have conferred with defense counsel, who consents to this request.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Acting United States Attorney for the
                                                Southern District of New York


                                          By:
                                                Thane Rehn
                                                Assistant United States Attorney
                                                (212) 637-2354

cc:      John T. Zach, Esq. (by ECF)
         Case 1:17-cr-00118-KPF Document 270 Filed 09/21/20 Page 2 of 2



Application GRANTED. The conference scheduled for September 25,
2020, is hereby ADJOURNED to December 8, 2020, at 11:00 a.m. The
hearing will take place by Skype, and instructions for accessing the
hearing will be provided separately.

Dated:    September 21, 2020             SO ORDERED.
          New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
